December 16, 1922. The opinion of the Court was delivered by
This is an appeal from an order overruling a demurrer to the complaint on the ground that it did not state facts sufficient to constitute a cause of action.
The complaint, the demurrer, the order overruling the demurrer, and the exceptions will be reported.
Section 2939 of the Civil Code of Laws 1912, is as follows:
"Establishment of Slaughter Pens. — Municipal corporations in this State containing five thousand inhabitants or more, may establish, or permit, or require the establishment of slaughter pens without and beyond their corporate limits, and may prescribe regulations for the establishment, maintenance and conduct of the same, and shall have the right to enforce all such regulations as if the same were established *Page 35 
and conducted within the corporate limits. The police jurisdiction of any municipality that may establish, or permit the establishment of, a slaughter pen, or slaughter pens, shall extend to and cover the same, and all land and property necessarily used in connection therewith, not exceeding five acres, for the purpose of protecting and preserving the health in the inspection and slaughtering of animals for food, and in the protection and use of any such slaughter pen and grounds and of the property therein or thereon, and in the transportation of meats from pens to such city, and in preserving peace and order at said pens and on said grounds."
The allegations of the complaint that "the cause of such emission of offensive odors and gases from the said slaughterhouse is due to the construction of the plant, in that no adequate provision is made to prevent the noxious odors corrupting the atmosphere," in effect charge negligence on the part of the defendant.
Conceding that the defendant had the authority, under Section 2939 of the Code of Laws 1912, to construct and maintain the plant, it was liable for such damages as were proximately caused by the negligent operation of the plant.
Affirmed.